DISMISS; and Opinion Filed August 31, 2015.




                                          S In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00761-CV

                                CITY OF DALLAS, Appellant
                                          V.
                                MADELON COHEN, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-08541

                            MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Brown and Stoddart
                                  Opinion by Justice Brown
       The Court REINSTATES the appeal.

       On August 21, 2015, we abated the appeal to allow the parties to finalize their settlement

agreement. On August 27, 2015, appellant filed a motion to dismiss the appeal stating the parties

have settled. Appellant asks that this appeal be dismissed. We grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE

150761F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CITY OF DALLAS, Appellant                          On Appeal from the 14th Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00761-CV        V.                       Trial Court Cause No. DC-14-08541.
                                                   Opinion delivered by Justice Brown, Chief
MADELON COHEN, Appellee                            Justice Wright and Justice Stoddart
                                                   participating.

        In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellee Madelon Cohen recover her costs of this appeal from appellant City of
Dallas.


Judgment entered this 31st day of August, 2015.




                                             –2–